 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   EDDIE CAUDILLO, JR.,                         Case No. CV 18-10095 SVW (SS)

12                      Plaintiff,
                                                  ORDER ACCEPTING FINDINGS,
13         v.
                                                  CONCLUSIONS AND RECOMMENDATIONS
14   ANDREW SAUL, Commissioner              of
     Social Security,                             OF UNITED STATES MAGISTRATE
15
                        Defendant.                JUDGE
16

17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the
19   Complaint,   all   the       records   and    files   herein,   the    Report    and
20   Recommendation     of    the     United      States    Magistrate     Judge,     and
21   Defendant’s Objections.         After having made a de novo determination
22   of   the   portions     of    the   Report     and    Recommendation    to     which
23   Objections were directed, the Court concurs with and accepts the
24   findings and conclusions of the Magistrate Judge.
25   \\
26   \\
27   \\
28   \\
 1         IT   IS   ORDERED   that   the   decision   of   the   Commissioner   be
 2   REVERSED and that the above-captioned action be REMANDED to the
 3   Commissioner for further action consistent with the Court’s Report
 4   and Recommendation of United States Magistrate Judge.
 5

 6         IT IS FURTHER ORDERED that the Clerk serve copies of this
 7   Order and the Judgment herein on counsel for Plaintiff and counsel
 8   for Defendant.
 9

10         LET JUDGMENT BE ENTERED ACCORDINGLY.
11

12
     DATED: October 7, 2019
13
                                                STEPHEN V. WILSON
14                                              UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
